Title: To George Washington from Major General William Heath, 11 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 11th 1777.

I have recd the Honor of yours of the 16th Ulto and 2d Instant. I wrote your Excellency in a former Letter that Mr Langdon had consented to deliver the Cannon, Ordnance & Military Stores lately arrived at Portsmouth to Mr Barber, which he has since done. They are now forwarding with all possible despatch. Inclosed is the Return of what has been sent on in the course of the last week, Ten peices Cannon 37 Chests of Arms, 18 Bales of Tents, 10 Boxes of Musquet Ball, 2 Cask of Flints & 494 Cannon Shott had arrived at Cambridge the last night, The Assistant Q. M. Genl is this day engaging fresh Teams to forward them on to Springfield: but is their not some danger of the Magazine there becoming so considerable as to induce the Enemy to some extraordinary Exertions to effect their Destruction either by stratagem or otherwise? Your Excellency is sensible that the Magazines are also Subject to Accidents, would it not therefore be good policy to have another Magazine at Worcester or Brookfield or at any other place that your Excellency’s superior Wisdom may dictate as most proper. Springfield, from its centerical Situation is well calculated for a Magazine and Repository of Stores but on account of the situation of the Ground and some other circumstances, I submit to your Excellency whether it will not be rather hazardous to deposit the whole of our supernumery Stores there. As to the matter of Guards I must request your Excellency’s direction; Every Day opens new Scenes of the villainous designs of the disaffected in different parts of this State. The Stores, as I observed to your Excellency in a former Letter in several places are very Considerable, and are dailey becoming more so, to detain the Continental Troops I dare not, and to avoid it, have now a detachment from the Regts of Militia in this Town to mount the Guards for five Weeks. Colo. Jackson & Lees Regiments have now every encouragement and by a Vote of the assembly are allowed to Inlist such of the Draughts as incline to serve in those Regiments as your

Excely will observe by the Resolve that the draughts are to be indulged with choosing their Regiment.
I am happy to find that I am removing the Stores &c. agreeable to Your Excellency’s pleasure, I would beg leave to sollicit if agreeable to your Excellency that four or Six of the Brass Field peices lately arrived may remain in this State.
Colo. Hutchinson has represented to me that a number of his Regiment who have been prisoners in New York are now returned, some Exchanged, others on their Parole, they have not received their pay. many others belonging to different Regiments are in the same predicament. I observe that Congress have made provision for such as may be taken prisoners in future.—is the same Rule to be observed with those who have been prisoners before that Resolve passed—Numbers also of that Regiment, and others who have been detained by Sickness in the Hospitals, some Time after the expiration of the Time of their Engagement are come and coming home, and are daily harrassing me by their Officers to know if they are to be paid for the Time which they were in the Hospitals, and their Travel home. I know not whether any thing has been determined respecting this matter, if there has, wish to be informed of it, that I may be able to give them a final answer.
Desertions of the Soldiery from one Regiment, and Inlisting into others is too prevalent here: A General Court Martial the last Week sentenced one Peter Pickman Frye late of Salem a Soldier in Colo. Marshalls Regiment to be Shott for desertion, I have approved the Sentence, and ordered it to be put in Execution on the 22d Instant he openly declared that he meant to desert to the Enemy, several others have been tryed for Inlisting twice and three times; and deserting as often and changing their Names, for each of which as capital Crimes they have been Sentenced to receive One Hundred Lashes—I have this day appointed a special Court Martial for the Tryal of Lieut. Colo. Farrington of Colo. Putnams Regt who has been confederate in taking counterfeit money and of paying it to the Recruits for their Bounties, and reserving the Continental money, which is scandalous & infamous, He is admitted as an evidence for the State; but hope the Army will soon be rid of him.
I flattered myself that ere this, I should have given your Excellency information of some valueable prises being brought in by our Continental Frigates, or that at least they had put to Sea in quest of them, but as neither is the case I must endure the mortification of remaining silent a while longer.
Mr Miller this moment informs me that there is at least 7000. Barrels Beef and pork 3000. ditto of Flour and 50 Tons of hard Bread stored in this State belonging to the United States. Since my last

200 Men have marched from Colo. Putnams Regt another detachment from the Train as also from several other Regiments some to the Northward, and others Southward, shall unremitingly push them on. I have the Honor to be with great respect—Your Excellency’s Most Obt Servt

W. Heath

